Case 1:18-cv-04061-ILG-PK Document 177 Filed 10/29/20 Page 1 of 2 PageID #: 3523


                                                         U.S. Department of Justice


                                                          Tax Division
 Trial Attorney: Ali Gadelhak                             Please reply to:   Civil Trial Section, Northern Region
 Attorney’s Direct Line: 202-307-0854                                        P.O. Box 55
 Fax No.: 202-514-5238                                                       Washington, D.C. 20044
 Ali.Gadelhak@usdoj.gov
 REZ:DMK:AGadelhak
 DJ 5-52-20275
 CMN 2017102332
                                                         October 29, 2020

 Via ECF

 Honorable Peggy Kuo
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                  Re:     United States v. Lax, et al.
                          No. 1:18-cv-4061 (E.D.N.Y.)

 Dear Judge Kuo:

        The United States writes to inform the Court of the status of remote deposition
 procedures and requests the Court to issue an order setting the rules of behavior for any remote
 deposition to occur in this case consistent with the proposed order concerning protocol for
 conducting remote depositions (“the proposed order”) (attached as Exhibit A).

         The United States sent the proposed order to all defendants on October 15, 2020, and
 requested approval or feedback on the protocol by October 20, 2020. The Court entered a minute
 order on October 20, 2020 directing the parties to submit a joint letter regarding remote
 deposition procedures by October 29, 2020. The United States reminded the defendants of the
 draft protocols by email on October 21, 2020.

         As of the date of this filing, almost all of the defendants have responded, all approving
 the protocols: Moshe Lax; 307 Hewes Street Realty Corp; 299 Hewes Street Realty Corp; Morris
 Schlager; Gitty Schalger; Joseph Green; Hannah Green; Henny Green; Hershi Green; JBAM
 Realty LLC a/k/a JBAM Realty 2 LLC; Shaindy Lax; KGK Jewelry LLC; Judith Lax; J.L., a
 minor; Ben Zion Jacobowitz; Tony Jacobowitz; and Zlaty Schwartz.

         Intervenor Aron Lax has not responded.

        The proposed order is reasonable and necessary. All depositions will be conducted
 remotely to safeguard the health and well-being of deponents, parties, attorneys, and litigation
 support professionals. A uniform set of protocols across all depositions is necessary given the
Case 1:18-cv-04061-ILG-PK Document 177 Filed 10/29/20 Page 2 of 2 PageID #: 3524



                                                -2-

 number of parties and non-parties expected to be deposed. The proposed protocols are
 substantially similar to remote deposition protocols recently ordered by courts across the United
 States, including the Eastern District of New York. As such, the United States respectfully
 requests the Court to enter the proposed order.

        Defendants KGK Jewelry LLC; Judith Lax; J.L., a minor; 299 Hewes Street Realty Corp;
 Morris Schlager; Gitty Schalger; Joseph Green; Hannah Green; Henny Green; Hershi Green; Ben
 Zion Jacobowitz; and Tony Jacobowitz join in this letter.



                                                      Respectfully submitted,
                                                      /s/ Ali Gadelhak
                                                      ALI GADELHAK
                                                      Trial Attorney
                                                      Civil Trial Section, Northern Region

 Cc:    All counsel (via ECF)
        Moshe Lax via email (moshelax@gmail.com)

 Enclosure(s):
 As stated.
